Citation Nr: 1816774	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-24 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for gastroesophageal reflux disease (GERD).

2. Entitlement to service connection for an acquired psychiatric disorder, to include alcohol abuse, claimed as post-traumatic stress syndrome (PTSD), and depression.


REPRESENTATION

Veteran represented by:	Vincent Pastore, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Lewis, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1977 to November 1977 and from December 1990 to July 1991, to include service in the Southwest Asia Theater of Operations during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. The Veteran filed a Notice of Disagreement (NOD) in January 2013 and a Statement of the Case (SOC) was issued in April 2014.  The Veteran filed a timely Substantive Appeal (VA Form 9) in June 2014. A Supplemental Statement of the Case was issued in July 2014.

The Board notes that the issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for GERD did not appear on either the April 2014 SOC or on the VA Form 8 Certification of Appeal, and was not addressed at the Veteran's April 2017 Board Hearing. Nevertheless, the record indicates that the Veteran was previously denied service connection for GERD in an August 2010 rating decision, which became final. The Veteran filed a request to reopen his claim for service connection for GERD in November 2011. Although the RO appears to have reopened the previously denied claim for service connection for GERD in its rating decision, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C. §§ 5108, 7105 (2012) to address the question of whether new and material evidence has been received to reopen the service connection claim. That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate such on a de novo basis. See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996). 

In April 2017, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ). A copy of the hearing transcript has been associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, as well as the Veteran's Virtual VA paperless claims file.

The issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for GERD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

An acquired psychiatric disorder, to include alcohol abuse, PTSD, and depression, is not shown to be causally or etiologically related to any disease, injury, or incident in service, and a psychosis did not manifest within one year of the Veteran's discharge from service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include alcohol abuse, PTSD, and depression, have not been met. 38 U.S.C. §§ 1101, 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102-5103A, 5106, 5107, 5126 (2012).

VA's duty to notify was satisfied by letters in December 2009 and February 2012. See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has a duty to provide assistance to substantiate a claim. 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  This includes assisting in the procurement of service treatment records and pertinent medical records, and providing an examination when necessary. The Board notes that it was determined that the Veteran's service treatment records (STRs) for his period of service from August 1977 to November 1977 are unavailable for review. The Veteran was informed of this in a February 2010 Formal Finding on the Unavailability of Service Treatment Records. Generally, where service treatment records are incomplete, lost or presumed destroyed through no fault of the claimant, VA has a heightened duty to assist in the development of the case. See Marciniak v. Brown, 10 Vet. App. 198, 200 (1997), citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). Further, the Board has a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule. In the instant case, the bases of the claims on appeal center on the Veteran's second period of active duty service from December 1990 to July 1991. Therefore, the Board finds that the Veteran's claim is not prejudiced by the unavailability of STRs from his first period of active duty service. The RO has obtained available service treatment records, post-service treatment records, and has afforded the Veteran VA examinations. All relevant evidence has been obtained and associated with the record.  Neither the Veteran, nor his representative, has identified any additional existing evidence that is not of record that is necessary for a fair adjudication of his appeal.

In summary, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C. §§ 5103(a) and 5103A, or 38 C.F.R. § 3.159, and that all necessary development has been accomplished.  Therefore, appellate review may proceed without prejudiced to the Veteran. See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

II. Service Connection

Legal Criteria 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C. 1110, 1131; 38 C.F.R. 3.303 (a). 

Service connection may also be granted for any disease diagnosed after military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service. 38 U.S.C. § 1113 (b); 38 C.F.R. § 3.303 (d).

In general, service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition, listed chronic diseases, to include psychoses, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service or in service and at any time thereafter. 38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125 (a) (stating that if a diagnosis of a mental disorder does not conform to DSM or is not supported by findings in the examination report, the rating agency shall return the report to substantiate the diagnosis); (2) medical evidence of a link between current symptomatology and the claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred. 38 C.F.R. § 3.304 (f), 4.125(a); see also Cohen v. Brown, 10 Vet. App. 128 (1997). 

The Board notes that the Veteran's claim was pending before the Board prior to August 4, 2014; therefore the criteria that must be used are those of the DSM-IV, not DSM-V. See 80 Fed. Reg. 53, 14308 (March 19, 2015). Thus, diagnoses of PTSD must be rendered in accordance with the diagnostic criteria for the condition set forth in the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV). See 38 C.F.R. § 4.125 (noting that VA has adopted the nomenclature of the DSM-V).

Under 38 U.S.C. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence. The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant. Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000). The Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or, whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran. 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

In determining whether statements submitted by a claimant are credible, the Board may consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498 (1995). Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinksi, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons and bases, the Board may favor one medical opinion over another. See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Factual Background 

The Veteran contends that he suffers from PTSD as a result of his service in Operation Desert Storm. Specifically, he has reported several in-service stressors that he contends caused his acquired psychiatric disorders. The Veteran reported that he worked as a supply driver on the "Highway of Death" during which time he was subjected to landmines and witnessed dead bodies and carnage along the highway. He further reported that he was in a convoy that came under attack by SCUD missiles while on a mission. Lastly, he reported that he was inside a building that was struck by a SCUD missile, killing several other individuals.

The Board notes that the Veteran served in Southwest Asia in Operation Desert Shield/Desert Storm and is in receipt of the Southwest Asia Service Medal. His military occupational specialty (MOS) was motor transport operator. Additionally, on a June 1991 out-processing checklist, the Veteran indicated exposure to a close-proximity blast. The RO has conceded that the evidence of record confirms the Veteran served in a location that would involve "hostile military or terrorist activity." 

The Veteran's service treatment records are negative for treatment of or diagnosis of a psychiatric disability. Specifically, in a June 1991 demobilization examination, the Veteran denied depression or excessive worry, nervous trouble, or frequent trouble sleeping. He further denied treatment for any mental health condition. 

The Veteran filed a claim for service connection for a number of physical conditions in January 1994 and underwent a Persian Gulf War examination in July 1994. The Veteran's initial claim did contain claims for any mental health conditions and no psychiatric conditions were assessed or diagnosed on the examination. 

The Veteran filed a claim for PTSD, adjustment disorder, and depression in November 2011.

Although the Board will not discuss each mental health treatment note individually, the record contains numerous VA mental health screenings. The record indicates that the Veteran had negative depression screens in June 2008, February 2010, and November 2011. There was a negative PTSD screen in December 2010 and the Veteran specifically denied the following PTSD symptoms: having nightmares about it or thinking about it when he did not want to; avoidance of situations that remind him of it; being constantly on guard, watchful, or easily startled; or feeling numb or detached from others, activities, or his surroundings.  Additionally, the Veteran received negative alcohol abuse screenings with the exception of his December 2011 mental health screening. He described varying amounts of alcohol consumption ranging from a six-pack per day to "once in a while." All of the Veteran's suicide risk assessment screenings were negative. See generally, VAMC Salisbury Mental Health Treatment Notes. 

VA treatment records indicate that the Veteran was seen by Dr. R.V., a VA staff psychiatrist, in December 2011. The Veteran reported that he was subjected to scud missile attacks, landmines, and seeing dead bodies while serving in Desert Storm. He reported nightmares, increased startle response, hypervigilance, and isolation from others. He further reported that he drank a six-pack of beer per day to help him sleep and relax. The examiner offered assessments of PTSD and ethanol abuse. He discussed the negative consequences of ethanol use as well as treatment for PTSD. The Veteran was prescribed Zoloft and Trazodone and the examiner indicated that he would consult with the Veteran's primary care physician to determine if Prazosin was compatible with the Veteran's hypertension regimen. See December 2011 VAMC Salisbury Mental Health Treatment Note. 

The Veteran saw Dr. R.V. again in February 2012 at which time he reported that he had stopped using alcohol after the December 2011 visit and that the Zoloft had been helpful; his nightmares had decreased in frequency. Dr. R.V. discussed the Veteran's potential participation in a PTSD group and noted that he would increase the Veteran's Zoloft because of the positive effect it was producing. See February 2012 Mental Health Treatment Note. 

The Veteran underwent an initial PTSD examination in February 2012. At the outset, the examiner noted that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under DSM-IV criteria. In reporting the Veteran's relevant history, he noted that the Veteran was on his third marriage and described his relationship with his spouse as "great." He also had a good relationship with his son from his second marriage. The Veteran attended church every Sunday and attended Masonic lodge meetings twice a month. He also indicated that he visited people he knew periodically before services. The Veteran reported an incident at a New Year's church service when he was startled by fire crackers. He also reported problems at work because of depression. He stated that he "goes into a state of depression" lasting weeks at a time. He further indicated that he "shuts down," but was vague when queried about behaviors affected. He reported that he stopped going to work approximately 6 or 12 days in the past six months, but could not give any details and became irritable with the examiner asking questions. The examiner noted that in spite of the Veteran's claims that day, he only started mental health treatment recently in December 200 "because he didn't think he had a problem." The Veteran reported nightmares and night sweats. He further denied heavy alcohol use prior to military service and stated "I have a drink once in a while if I go to a club." The examiner noted the December 2011 mental health examination in which the Veteran reported drinking a six-pack of beer per day to help him sleep. See February 2012 Initial PTSD Examination.

In addressing the Veteran's stressors, the examiner noted the in-service stressors discussed above. He indicated that the Veteran's claimed stressors met Criterion A in that they were adequate to support a diagnosis of PTSD and that they were related to the Veteran's fear of hostile military or terrorist activity. Nonetheless, the examiner did not render a diagnosis of PTSD. He indicated that the Veteran had another Axis I and/or Axis II diagnosis and rendered a diagnosis of alcohol abuse, noting symptoms of depressed mood. He opined that symptoms were not severe enough either to interfere with occupational and social functioning or to require continuous medication. He stated that the Veteran did not have other symptoms attributable to PTSD or other mental disorders. Id.

In his remarks, the examiner reiterated that the Veteran's responses to questions were vague, noting that he was unable to describe what happens when he gets depressed or to elaborate on questions. The examiner noted that in spite of his claims of long standing depression and PTSD, that the Veteran had never had treatment for a mental health condition, there was no collateral evidence of impairment from an employer or spouse, all depression screens and PTSD screens were negative, and on his general medical examination in August 2010, the Veteran stated that he missed very little time at work. Id.
 
The examiner reported that due to inconsistencies found during the interview and in the medical record, the Miller Forensic Assessment of Symptoms Test was administered. The Veteran had a score of 10, which is 4 points above the cut-off for malingering. The symptoms endorsed included frank exaggeration, self-contradiction, bizarre symptom associations, suggestibility and unusual hallucinations. The examiner went on to state that alcohol abuse was found in the chart and along with sleep apnea can cause problems with depressed mood. In conclusion, the examiner stated "I find no credible MH symptoms in this gentleman other than alcohol abuse (noted in the chart, but which he minimized in today's interview)." Id.
 
In November 2012, the Veteran reported that he was still depressed and still avoided things that reminded him of his trauma. He reported anger and irritability and indicated that he was drinking 1-2 beers per week. Dr. R.V. increased the Veteran's Zoloft dosage. See November 2012 Mental Health Treatment Note. 

In March 2013, it was noted that the Veteran was still having nightmares, isolating, and hypervigilant. Dr. R.V. suggested Prazosin but the Veteran did not want to add another medication. The doctor noted that a PHQ-2 depression screening was conducted and the Veteran exhibited a positive screen for depression. See March 2013 Mental Health Treatment Note.

A subsequent June 2014 treatment note produced a negative depression screen. 

Analysis

Based on a review of the evidence of record the Board finds that the Veteran does not have a diagnosis of PTSD that meets the required DSM-IV criteria.

The treatment notes of Dr. R.V. note assessment and diagnosis of PTSD. Generally, "[A] clear (that is, unequivocal) PTSD diagnosis by a mental-health professional must be presumed (unless evidence shows to the contrary) to have been made in accordance with the applicable DSM criteria as to both the adequacy of the symptomatology and the sufficiency of the stressor." Cohen v. Brown, 10 Vet. App. 128, 140 (1997). Here, however, the treatment records do not explain how the Veteran meets the requisite diagnostic criteria. While Dr. R.V. noted one of the Veteran's in-service stressors, there is no discussion of the other relevant diagnostic criteria for PTSD or any indication as to how Dr. R.V. formed the basis for his conclusion that the Veteran has a diagnosis of PTSD. Notably, previous and subsequent VA treatment records and examination reports make clear that the Veteran has not been diagnosed with PTSD. Thus, the Board finds that the treatment notes of Dr. R.V. do not contain a clear, unequivocal PTSD diagnosis, and as such are of lesser probative value than the other evidence of record.  

By contrast, the Board finds the conclusions of the February 2012 VA examiner that the Veteran did not have PTSD to be of significant probative weight, as the examiner explained the reasons for his conclusions based on an accurate characterization of the evidence of record and detailed examination findings. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed). Moreover, these conclusions are consistent with the other evidence of record documenting that the Veteran has not been diagnosed with PTSD. The Veteran's representative has asserted that the February 2012 VA examiner's evaluation was both erroneous and inadequate. In pertinent part, he argues that the examiner's remark that the Veteran "has never had any treatment whatsoever" is in direct contrast to VAMC records indicating that the Veteran had begun treatment at the VA in December 2011. While the Board notes that the aforementioned phrase, taken alone and at face value, would seem to suggest an inadequate review of the record, a complete reading of the examination report dispels this argument. In context, it is apparent that the VA examiner reviewed the entire record. In a separate section of the evaluation, he specifically commented that the Veteran began treatment in December 2011 and referenced numerous VA mental health screenings in his opinion. 

To the extent that the Veteran himself believes that he suffers from PTSD, as a lay person, he has not demonstrated that he possesses the knowledge and medical expertise needed to competently assess his own psychiatric diagnosis. See Davidson v. Nicholson, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing an example at footnote 4 that a layperson would be competent to diagnose a simple condition such as a broken leg but not to diagnose a form of cancer). Here, providing a psychiatric diagnosis is a complex question that involves an assessment of symptoms and application of professional judgment outside of the realm of knowledge of a layperson using his/her senses. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). Thus, the Veteran's opinion that he has PTSD is beyond the scope of his competency and is of no probative value.

The Court has consistently held that service connection cannot be awarded in the absence of current disability. Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (citing Brammer v. Derwinski, 3 Vet. App. 223 (1992), and Rabideau v. Derwinski, 2 Vet. App. 141 (1992)) aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). Thus, regardless of whether an in-service stressor occurred, without evidence to show that the Veteran currently suffers from PTSD, a diagnosis of which conforms to the criteria as required by regulation, service connection for PTSD must be denied. See Brammer, supra.

With regard to other acquired psychiatric disorders, the Veteran does not have a formal diagnosis of depression or adjustment disorder. Although there is one positive screen for depression, the record does not contain a formal diagnosis of such and contains numerous negative screens for depression. To the extent that the Veteran has exhibited symptoms of depressed mood, the February 2012 VA examiner indicated that such was consistent with the Veteran's history of alcohol abuse and sleep apnea. 

The Board acknowledges the Veteran's assertions that he experiences an array of psychiatric symptoms. The Veteran is competent to report such symptoms. However, the Board finds that the Veteran's statements regarding onset and continuity of his current psychiatric symptoms are not credible for several reasons. 

Following service separation, the evidence of record shows no complaints, diagnosis, or treatment for a psychiatric disorder until 2010, almost 20 years after the Veteran's discharge. The absence of post-service findings, diagnosis, or treatment for many years after service is one factor that tends to weigh against a finding of continuous psychiatric symptoms after service separation. See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection). The Board finds it probative that the Veteran sought treatment for multiple physical ailments between his separation from service and filing his claim for service connection in November 2011, but failed to report symptoms of any type of psychiatric disorder. To the extent that depression screenings were conducted before 2010, they appear to have been conducted in the course of examinations for unrelated conditions and it is not apparent that they were initiated because of any complaint of mental health symptoms by the Veteran. 

Further, the Veteran's current statements regarding his psychiatric symptoms, made in connection with his pending claim for VA benefits, are inconsistent with statements made in his treatment records for the purposes of obtaining medical care. In this regard, the Veteran had numerous VA examinations for conditions he claimed were incurred in service and sought treatment for multiple ailments during regular VA primary care visits, but he failed to mention any type of psychiatric symptoms. In fact, the Veteran consistently denied psychiatric symptoms or treatment during this period. As late as December 2010, the Veteran denied nightmares, avoidance, hypervigilance, and detachment from others. See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care"). Moreover, it was not until after filing a claim for service connection in November 2011 that the Veteran reported his current psychiatric symptoms and attributed such symptoms to his military service. Notably, the December 2011 VA mental health evaluation was also the first time the Veteran reported drinking in excess. Additionally, although the Veteran would later describe symptoms of isolation and emotional distance from others, at his February 2012 VA examination, he described good relationships with his spouse and son as well as active participation in his community with weekly visits to church and bi-monthly attendance of Mason meetings.  

It is important to point out that the Board does not find that the Veteran's lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."). Rather, the current lay statements are found to lack credibility because they are inconsistent and directly contradicted by other lay and medical evidence of record, including the Veteran's own statements, showing that the Veteran did not experience psychiatric symptoms until many years after service. See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).

Again, the Board finds that the February 2012 VA opinion is highly persuasive on the issue at hand. Here, the VA examiner sufficiently explained why the Veteran's current psychiatric symptoms were more likely related to alcohol abuse and sleep apnea than to experiences in service. He further provided a detailed explanation for why believed that the Veteran's responses on examination were inconsistent with his reported symptoms and the medical evidence of record. He further described administration of a test to determine if the Veteran was malingering and the Veteran's score on that test which was four points above the threshold for malingering. 

Although the VA examiner noted the absence of in-service psychiatric treatment and the length of time before the Veteran sought psychiatric treatment after service, this does not render the opinion inadequate. A VA examiner must consider the Veteran's lay statements regarding the incurrence of a disorder, and his statements regarding the continuity of symptomatology. Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007). Here, as discussed in detail above, the Board finds that the Veteran's lay statements regarding onset and continuity of his psychiatric symptoms are not credible. Implicit in the examiner's rationale was that if the Veteran's symptoms had been significant, he would have sought treatment earlier. Moreover, "there is no reasons or bases requirement imposed on examiners." Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012). Rather, an adequate medical report must rest on correct facts and reasoned medical judgment so as to inform the Board on a medical question and facilitate the Board's consideration and weighing of the report against any contrary reports. See Nieves-Rodriguez, 22 Vet. App. at 304 (2008) (holding, in the context of weighing one medical opinion with another, that "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion ... that contributes probative value to a medical opinion"). Overall, the opinion is thorough, supported by explanation, and based on examination of the Veteran and review of the claims folder. Furthermore, the conclusions are consistent with the evidence of record, including post-service treatment records showing an absence of any psychiatric complaints for almost 20 years after service.

Lastly, the Board acknowledges that the Veteran has a diagnosis of alcohol abuse. Special considerations apply to claims involving alcoholism or drug abuse. Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 91, prohibits payment of compensation for a disability that is a result of a veteran's own alcohol or drug abuse, effective for claims filed as in the instant case after October 31, 1990. Moreover, Section 8052 also amended 38 U.S.C. § 105 (a) (West 2014) to provide that, with respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in the line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs. See 38 U.S.C. § 105; 38 C.F.R. §§ 3.1 (m), 3.301(d) (2017). The VA's General Counsel has confirmed that direct service connection for a disability that is a result of a claimant's own abuse of alcohol or drugs is precluded for purposes of all VA benefits for claims filed after October 31, 1990. See VAOPGCPREC 7-99 June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 1998). 

Furthermore, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that compensation could not be awarded pursuant to 38 U.S.C. § 1110 and 38 C.F.R. § 105 (a) either for a primary alcohol abuse disability incurred during service or for any secondary disability that resulted from primary alcohol abuse during service. Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001). There can be service connection for compensation purposes for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a service-connected disability. However, a veteran can only recover if able to "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder." Allen, 237 F.3d at 1381. Such compensation would only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing." Id. 

Based upon the evidence of record, it is unclear to the Board whether the Veteran in fact has an alcohol abuse disorder. As with his statements regarding symptoms of an acquired psychiatric disorder, the Veteran's reports of his alcohol consumption have been inconsistent and the record contains conflicting alcohol screenings with both positive and negative results. Nonetheless, the Veteran has a confirmed diagnosis of alcohol abuse. In any event, as there is no entitlement under the law to direct service connection for alcohol abuse, and the Veteran has no service-connected disabilities upon which entitlement to service connection on a secondary basis may be established, there exists no basis upon which service connection may be granted for the Veteran's diagnosed alcohol abuse. 

For the reasons set forth above, the Board concludes that service connection for an acquired psychiatric disorder, to include PTSD, depression, and alcohol abuse, is not warranted. Accordingly, service connection is denied. 38 C.F.R. §§ 3.304 (f), 4.125(a) (2017). In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).






ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include alcohol abuse, claimed as post-traumatic stress syndrome (PTSD), and depression is denied. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 38 U.S.C. § 5103A (West 2012); 38 C.F.R. § 3.159 (2017).

The Veteran has perfected an appeal on the issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for GERD. As noted in the introduction, in August 2010, the RO denied service connection for GERD and notified the Veteran of the determination and of his appellate rights. The Veteran did not appeal that decision to the Board. In November 2011, the Veteran filed a request to reopen his claim for service connection for GERD. In a March 2012 rating decision, the RO reopened the previously denied claim for service connection for GERD but again denied service connection.  

If a veteran does not file a timely notice of disagreement within one year of receiving notice of the determination, the decision becomes final. 38 U.S.C. § 7105; 38 C.F.R. §§ 3.104 (a), 3.160(d), 20.302, 20.1103. An unappealed rating decision is final in the absence of clear and unmistakable error. 38 U.S.C. § 5109A; 38 C.F.R. § 3.105 (a). If, however, VA determines that the earlier decision was clearly and unmistakably erroneous, the prior decision will be reversed or amended, and for the purposes of authorizing benefits, the rating or adjudicative decision that constitutes a reversal of the prior decision on the grounds of clear and unmistakable error has the same effect as if the correct decision had been made on the date of the reversed decision. 38 C.F.R. § 3.105 (a).

Here, in a February 2015 statement, the Veteran alleged that the RO's August 2010 rating decision that denied service connection for GERD, as well as for hypertension and obstructive sleep apnea, were the product of clear and unmistakable error. The Veteran's representative has further asserted this contention in correspondence in April 2015, April 2016, and January 2017. To date, the issue of whether the unappealed August 2010 rating decision contained clear and unmistakable error has not been adjudicated by the RO.

A finding of CUE in a prior rating action could render moot the new and material evidence claim on appeal; thus, the Board finds that the CUE claim is inextricably intertwined with the claim on appeal. See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated). A favorable disposition in regard to a CUE claim directly impacts whether there remains a case or issue in controversy concerning the issue of new and material evidence, and thus may have a direct impact on the scope of the underlying service connection claim. As such, the unadjudicated CUE claim should be remanded to the RO for consideration in the first instance. Hence, the Board defers appellate consideration of the issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for gastroesophageal reflux disease pending the initial RO adjudication of the CUE claim.

Accordingly, the case is REMANDED for the following action:

1. The RO should adjudicate the issue of whether there was CUE in the August 2010 rating decision that denied service connection for GERD, hypertension, and obstructive sleep apnea, and issue a formal rating decision announcing its findings and decision.

2. If the claim of CUE in the August 2010 rating decision is not granted to the Veteran's satisfaction, notify the Veteran and his representative of the decision and advise them of the Veteran's appellate rights.

The Veteran and his representative are hereby reminded that to obtain appellate jurisdiction of an issue not currently in appellate status, a timely appeal (consisting of a timely NOD, and, after issuance of a SOC, a timely substantive appeal) must be perfected. While the RO must furnish the Veteran the appropriate time period in which to do so, the Veteran should perfect an appeal of the claim of CUE in the August 2010 rating decision, if desired, as soon as possible to avoid unnecessary delay in the connection with his current appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


